Citation Nr: 0403547	
Decision Date: 02/09/04    Archive Date: 02/23/04

DOCKET NO.  95-12 208	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral knee 
disorders, to include bursitis.  

2.  Entitlement to service connection for a right elbow 
disorder.  

3.  Entitlement to service connection for a cervical spine 
(neck) disorder.  

4.  Entitlement to service connection for a lumbosacral spine 
(low back) disorder.  

5.  Entitlement to service connection for a sinus disorder, 
to include sinusitis.  

6.  Entitlement to service connection for a left hip ganglion 
cyst.  

7.  Entitlement to service connection for a left foot 
disorder.  

8.  Entitlement to service connection for a right ankle 
disorder.  

9.  Entitlement to service connection for residuals of a head 
concussion injury.  

10.  Entitlement to service connection for vertigo.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Ehrman, Counsel


INTRODUCTION  

The veteran had active military service from July 1983 to May 
1994, with subsequent inactive duty in the United States 
Marine Corps Reserves.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1994 rating decision of the 
RO, which denied, inter alia, the claims presently identified 
as on appeal.  For clarity, it is noted that service 
connection for tinnitus, left ear hearing loss, tension 
headaches, and a scalp scar was established in November 1994.  
Additionally, a January 2000 rating decision granted a claim 
of service connection for a ganglion cyst of the right wrist.  
These other matters are not before the Board.  

The veteran's sworn testimony was obtained at the RO's 
personal hearing in July 2000.  

This appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify you if further 
action is required on your part.  


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  This 
new law eliminates the concept of a well-grounded claim, and 
redefines the obligations of VA with respect to the duties to 
notify and to assist claimants in the development of their 
claims.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002) (wherein the United States Court of Appeals for 
Veterans Claims (Court) held that a notice consistent with 
VCAA, and 38 U.S.C.A. § 5103(1) and 38 C.F.R. § 3.159(b), 
must (1) inform the claimant of the information and evidence 
not of record which is necessary to substantiate each claim; 
(2) inform the claimant of the information and evidence that 
VA will seek to provide; and (3) inform the claimant about 
the information and evidence the claimant is expected to 
submit.  The notice must also request or tell the claimant to 
provide any evidence in his/her possession which pertains to 
a claim on appeal.  See also Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F. 3d 1339 (Fed. Cir. May 
1, 2003). 

The record does not reflect the veteran has been specifically 
asked to provide any evidence in his possession that pertains 
to the claims on appeal.  This should be accomplished prior 
to a final decision on the merits of the claims.

The veteran asserts that service connection is warranted for 
multiple disorders directly incurred in service.  

A review of the record reveals that additional private 
treatment records exist which have not been obtained, and 
prior VA examinations have been incomplete for required 
medical nexus opinions.  Service medical records show that 
the veteran was seen for "a scalp laceration" and "soft 
tissue contusions" resulting from a motor 


vehicle accident (MVA) on August 5, 1988 during active duty.  
While service medical records appear complete regarding 
secondary treatment received in August 1988, the veteran's 
primary treatment for injuries sustained in the MVA appears 
to have been from a private hospital, the records of which 
are not on file.  On VA examination in August 1994 the 
veteran indicated that these and other pertinent treatment 
records may be obtained from Lenoir Hospital and Cherry Point 
Hospital, both located at or near Camp Jejune, North 
Carolina.  Additional VA treatment records also appear to 
exist which have not been obtained.  While all identified 
records were obtained from the VA facilities in Houston, 
Texas, and Poplar Bluff, Missouri, a March 22, 1995 VA 
treatment record indicates that the veteran had sustained 
multiple injures to the right arm, knees, and upper back in 
another motor vehicle accident earlier that day.  These 
records are not on file, and no request for copies of any 
such records was made at the RO.  Additionally, in April 1999 
handwritten records of F. L. Hill, D.O.P.A., were received, 
regarding lumbar spine and left leg symptomatology.  A 
complete set of Dr. Hill's records was not requested.  All 
pertinent private and VA medical records must be obtained 
from July 1983 to the present.  

Additionally, service medical records note that the 1988 MVA 
was, at least initially, thought to be alcohol related.  
Service personnel records are not on file regarding the 
August 1988 MVA or any investigation of it.  No VA disability 
compensation benefits shall be paid if the disability is a 
result of the veteran's own willful misconduct or abuse of 
alcohol or drugs.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2003).  Accordingly, service personnel records should be 
obtained, with a focus to the potential application of the 
above VA law and regulation.  

VA examinations of record have resulted in numerous current 
diagnoses of undetermined etiology, with no meaningful review 
of the veteran's service medical records and no necessary 
medical nexus opinions.  To be clear, service medical record 
show "resolving" right knee bursitis in May 1988, the 
veteran's unsubstantiated report of a head concussion 
resulting from the August 1988 motor vehicle accident-not 
indicated in the August 1988 treatment records presently on 
file, a September 1990 diagnosis of myofacial pain syndrome 
with complaints of neck and shooting pain in to the right 
arm, a left foot strain in June 1991, and sinusitis in July 
1989, with instructions to stop cigarette smoking.  
Additionally, the veteran sustained several low back injuries 
in service of unspecified severity, including a June 1989 
lumbar strain, a May 1990 pulling-type injury, and a lumbar 
sprain in January 1994.  Recent VA examinations have included 
diagnoses of "possible" sinusitis (August 1994), 
"probable" vertigo with nausea, and recurrent 
vestibulopathy of peripheral nerve origin (July 1997).  While 
it was suggested that the vertigo-related symptoms preceded a 
"minor" head injury in service and do not represent a post 
concussion syndrome, magnetic resonance imaging (MRI) was to 
be obtained for diagnostic clarification.  No MRI is of 
record.  Additionally, the wrong hip was examined on VA 
evaluation in July 1997, no examination of the right elbow 
has ever been conducted, and VA examinations of the left foot 
and right ankle have been limited to merely obtaining X-ray 
studies of those joints, without physical examination of any 
non-joint functional impairment.  As such, more thorough VA 
examinations of the claimed disorders should be conducted, to 
include a meaningful review of the veteran's documented 
clinical history, with clear nexus opinions as to each 
disorder for which service connection is sought on appeal.  

For these reasons, the case is REMANDED for the following 
development:  

1.  The RO should review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, in addition to that 
specified below, is completed, to 
specifically include informing the 
veteran that he should provide any 
evidence in his possession that pertains 
to the claims.  See 38 U.S.C.A. §§ 5102, 
5103, 5103A.

2.  The RO should contact the veteran and 
request that he submit the names, 
addresses, and approximate dates of 
treatment of all military, VA and/or 
private care providers who have treated 
him for any disorder of the knees, right 
elbow, spine, sinus, left hip, left foot, 
right ankle, or vertigo (dizziness), or 
any related symptomatology, from July 
1983 to the present, specifically to 
include any injuries sustained in both 
the August 1988 AND March 1995 motor 
vehicle accidents.  

The RO should also request that the 
veteran provide the requisite identifying 
information and release so that VA can 
request all pertinent medical records 
from Dr. F. L. Hill.  He should also 
identify any other VA or non-VA records 
that may be pertinent to his claims on 
appeal.  The RO should take the 
appropriate steps to associate identified 
records with the claims file and to 
advise the appellant if any identified 
records are unavailable.  

In doing so, the RO should invite the 
veteran to submit a medical opinion 
relevant to the existence of a 
relationship between any disability 
presently at issue and the veteran's 
prior military service or an incident 
therein.  

3.  Thereafter, the RO should contact the 
National Personnel Records Center (NPRC) 
and obtain verification of all dates of 
both active and inactive duty, as well as 
obtain copies of the veteran's service 
personnel file, specifically to include 
any investigation into the circumstances 
of an August 1988 motor vehicle accident 
involving the veteran.  Copies of the 
RO's written request and the NPRC's 
response should be documented and 
maintained in the VA claims file.  

4.  When the above development has been 
completed, to the extent possible, the RO 
should make arrangements to schedule the 
veteran for all appropriate VA 
examinations, to include examinations of 
the knees, right elbow, cervical and 
lumbar spine, left hip, left foot, right 
ankle, and sinuses, as well as an 
examination for vertigo.  The complete 
claims file, to include all additionally 
received evidence, must be provided to 
the examiner prior to the examination and 
review of pertinent documents therein 
should be documented in the completed 
examination report.  Any indicated tests 
or studies should be completed.  

Each examiner is requested to identify 
the appropriate diagnoses pertinent to 
each disorder presently on appeal, and to 
provide an opinion as to whether it is 
more likely, less likely, or likely as 
not, that such are related to the 
veteran's period of active service (1983 
to 1994) or an injury during inactive 
duty (1995 to 1998, or as verified).  The 
etiology of each disorder on appeal must 
be ascertained, with reference to 
supporting evidence-including the 
service medical records.  In addressing 
these questions, each examiner is 
requested to comment on the available 
clinical evidence related to the 
veteran's in-service MVA as well as the 
significance, if any, of post-service 
intercurrent injury, or evidence of his 
involvement in a MVA in 1995.  The 
rationale for all conclusions reached 
should be provided.  

5.  Thereafter, the RO should 
readjudicate the claims on appeal based 
on review of the entire evidentiary 
record.  If the benefits sought are not 
granted to the veteran's satisfaction he 
and his representative should be provided 
a supplemental statement of the case, 
with an opportunity to respond thereto.  

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
in order.  No action is required on the part of the veteran 
or his representative until further notice is received.  By 
this action, the Board intimates no opinion, legal or 
factual, as to the ultimate disposition warranted in this 
case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).





